     Case 3:20-cv-00046-MMD-WGC Document 29 Filed 08/18/20 Page 1 of 2




 1    WRIGHT, FINLAY & ZAK, LLP
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 08386
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 5    (702) 475-7967; Fax: (702) 946-1345
 6    lrobbins@wrightlegal.net
      Attorneys for Plaintiff, Bank of America, N.A.
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
      BANK OF AMERICA, N.A.,                            Case No.: 3:20-cv-00046-MMD-WGC
10
                     Plaintiff,       STIPULATION AND ORDER TO
11                                    EXTEND TIME PERIOD TO RESPOND
            vs.
12                                    TO MOTION TO DISMISS FIRST
      FIDELITY NATIONAL TITLE GROUP, AMENDED COMPLAINT [ECF No. 27]
13    INC.; CHICAGO TITLE INSURANCE
      COMPANY; TICOR TITLE OF NEVADA, [First Request]
14    INC.,

15                   Defendants.

16
             COMES NOW Plaintiff, Bank of American, N.A. (“BANA”) and Defendant Chicago
17
18    Title Insurance Company (“Chicago Title”) (collectively, the “Parties”), by and through their

19    respective attorneys of records, hereby agree and stipulate as follows:
20           1. On July 9, 2020, BANA filed its First Amended Complaint [ECF No. 24];
21
             2. On August 6, 2020, Chicago Title filed its Motion to Dismiss BANA’s First
22
                 Amended Complaint [ECF No. 27];
23
24           3. BANA’s deadline to respond to Chicago Title’s Motion to Dismiss is currently

25               August 20, 2020;
26           4. BANA is requesting a brief, two (2) week extension until Thursday, September 3,
27
                 2020, to file its response to Chicago Title’s Motion to Dismiss;
28



                                                 Page 1 of 2
     Case 3:20-cv-00046-MMD-WGC Document 29 Filed 08/18/20 Page 2 of 2



             5. This extension is requested to allow counsel for BANA additional time to review and
 1
 2               respond to the points and authorities cited to in Chicago Title’s Motion to Dismiss;

 3           6. Counsel for Chicago Title does not oppose the requested extension;
 4
             7. This is the first request for an extension which is made in good faith and not for
 5
                 purposes of delay.
 6
 7           IT IS SO STIPULATED.

 8     DATED this 18th day of August, 2020.              DATED this 18th day of August, 2020.
 9     WRIGHT, FINLAY & ZAK, LLP                         EARLY SULLIVAN WRIGHT GIZER &
10                                                       McRAE LLP

11     /s/ Lindsay D. Robbins                            /s/ Kevin S. Sinclair ___________
       Lindsay D. Robbins, Esq.                          Kevin S. Sinclair, Esq.
12     Nevada Bar No. 13474                              Nevada Bar No. 12277
13     7785 W. Sahara Ave., Suite 200                    Sophia S. Lau, Esq.
       Las Vegas, NV 89117                               Nevada Bar No. 13365
14     Attorneys for Plaintiff, Bank of America,         8716 Spanish Ridge Avenue, Suite 105
       N.A.                                              Las Vegas, Nevada 89148
15                                                       Attorneys for Defendant, Chicago Title
16                                                       Insurance Company

17    IT IS SO ORDERED.
18                       18th day of _____________,
                                       August
             Dated this _____                       2020.
19
                                                    ________________________________________
20                                                  UNITED STATES DISTRICT COURT JUDGE
21
22
23
24
25
26
27
28



                                                   Page 2 of 2
